   20-50808-KMS Dkt 37 Filed 06/22/20 Entered 06/22/20 15:27:46 Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                           BANKRUPTCY PROCEEDING

EDGAR L. VINES, JR.                                              CASE NUMBER: 20-50808 KMS


                 NOTICE OF TRUSTEE’S PROPOSED ABANDONMENT


       PURSUANT TO Rule 6007 of the Federal Rules of Bankruptcy Procedure and
Miss.Bankr.L.R. 6007-1, Derek A. Henderson, the duly appointed Chapter 7 Trustee for the
bankruptcy estate of Edgar L. Vines, Jr. provides this Notice of Trustee’s Proposed Abandonment.
The Debtor owns 100% of Greenleaf Resources, Inc. and Greenleaf Resources, Inc. owns 20% to
25% of Action Frac Fluids, LLC (“Property”). The Property is of inconsequential value or benefit
to the estate. The Trustee hereby abandons the Property from the bankruptcy estate.
       NOTICE IS FURTHER GIVEN that if any creditor or party-in-interest wishes to object to
the abandonment, the objection must be filed in the clerk’s office of the United States Bankruptcy
Court for the Southern District of Mississippi, Dan M. Russell, Jr. U.S. Courthouse, 2012 15th Street,
Suite 244, Gulfport, Mississippi 39501, and a copy must be served upon Derek A. Henderson,
Attorney at Law, 1765-A Lelia Drive, Suite 103, Jackson, Mississippi 39216, and the United States
Trustee, 501 East Court Street, Suite 6-430, Jackson, Mississippi 39201 within fourteen (14) days
from the date of this Notice. If an objection is filed, the matter will be scheduled for hearing. If no
objection is filed, the abandonment will be deemed to have been made by the Trustee.
       DATED this the 22nd day of June, 2020.

                                                       Respectfully submitted,


                                               By:     s / Derek A. Henderson
                                                       DEREK A. HENDERSON, TRUSTEE &
                                                       ATTORNEY FOR THE TRUSTEE
   20-50808-KMS Dkt 37 Filed 06/22/20 Entered 06/22/20 15:27:46 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I, DEREK A. HENDERSON, do hereby certify that I have this date served, via United States

Mail, postage prepaid or via the ECF Notification Service, which provides electronic notice, a true

and correct copy of the above and foregoing Notice of Trustee’s Proposed Abandonment to all

creditors and parties in interest and the following:

       J. Walter Newman, IV
       wnewman95@msn.com

       Office of United States Trustee
       USTPRegion05.JA.ECF@usdoj.gov

       Edgar L. Vines, Jr.
       313 Telly Road, PMB16
       Picayune, MS 39466

       Allyson Mills
       Fishman Haygood, LLP
       201 St. Charles Ave, 46th Fl
       New Orleans, LA 70170

       This the 22nd day of June, 2020.

                                                       s / Derek A. Henderson
                                                       DEREK A. HENDERSON, TRUSTEE &
                                                       ATTORNEY FOR THE TRUSTEE

DEREK A. HENDERSON, MSB #2260
1765-A Lelia Drive, Suite 103
Jackson, Mississippi 39216
(601) 948-3167
derek@derekhendersonlaw.com
